Citation Nr: 1441317	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  12-34 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Oakland, California



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the service-connected colitis.



REPRESENTATION

Veteran represented by:	State of California, Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 2000 to February 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision by the RO.

The Virtual VA paperless claims processing system includes pertinent documents that the Board has reviewed.  The Veterans Benefits Management System (VBMS) paperless claims processing system does not contain any documents in this case.

The appeal is being to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



REMAND

The Veteran is seeking an increased rating for the service-connected colitis disability.  The Veteran was last afforded a VA examination in June 2010.

The June 2010 VA examination indicates that the Veteran has a history of colitis; however, a current diagnosis of colitis was not made at the examination.  Moreover, a private treatment record dated in November 2010 indicated that the Veteran's colitis was not found on colon biopsy.

However, the Veteran asserts having ongoing gastrointestinal manifestations for which he receives medical attention.  

The Board notes that the Veteran receives treatment for the service-connected disability at the Martinez VA Medical Center.

Ongoing medical records should be obtained in order to ascertain the current nature and severity of the service-connected gastrointestinal disability.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated action in order to obtain copies of all VA treatment records dated since June 2012 referable to the service-connected gastrointestinal disease.  

The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  

2.  The AOJ should take appropriate steps to contact the Veteran in order to request the he provide authorization to obtain copies of any outstanding, relevant private treatment records, to include from Kaiser Permanente, referable to the service-connected gastrointestinal disability.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

3.  The AOJ then should have the Veteran scheduled for a VA examination to determine the current severity of his service-connected gastrointestinal disability.  

The claims file and a copy of this remand must be made available to and reviewed by the examiner.  
Any indicated testing should be performed.  

All symptoms and manifestations of gastrointestinal disease, including any associated disturbances of bowel function, abdominal distress, tenderness, or incontinence, should be reported in detail, and the frequency and severity of each symptom should be noted.  

The examiner should opine as to whether the symptoms, collectively, are productive of pronounced, severe, moderately severe, or moderate, moderately severe, severe or pronounced impairment in terms of the applicable rating criteria.  

4.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEPEHN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



